PER CURIAM.
The appellee has filed motion for an order affirming the judgment of the circuit court in this cause and full argument was made by attorneys for each of the parties to the cause and upon consideration thereof,.it is ordered that said motion to affirm be and the same is hereby denied and-that if said cause reaches the oral argument calendar for oral argument that attorneys for respective parties be and they are here*139by limited to not exceeding fifteen minutes to the side. It is further ordered that if argument is had that the cause be set down before Division A of this Court.
DREW, C. J., THOMAS and THORN-AL, JJ., and PATTERSON, Associate Justice, concur.